DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/16/2021 with respect to claims 1, 26 have been considered but are moot in view of the new ground(s) of rejection.

Interview
An interview was held on April 26, 2022 with Applicant’s Representative, Steven Benintendi (Reg. No. 56,297) to discuss clarity issues in the amended claims filed 12/16/2021 and potential amendments to more clearly and definitely set forth the metes and bounds of the patent protection sought.
Applicant’s Supplemental Amendment, filed 04/26/2022, appropriately addresses the clarity issues discussed and, as such, the Supplemental Reply of 04/26/2022 has been entered.  See 37 CFR 1.111(a)(2)(i)(B),(E).
However, upon completion of an updated search, it was found that the prior art references cited in the relevant sections below could be interpreted to read on the claimed limitations, as amended in Applicant’s Reply of 12/16/2021.  To expedite prosecution, an additional interview was held with Applicant’s Representative on 04/28/2022 to discuss potential amendments to the claims to place the application in condition for allowance.  However, on 05/02/2022, Applicant’s Representative contacted the Examiner and indicated that Applicant declined the proposed amendments and requested issuance of an Office Action.
Applicant’s Representative is thanked for the courtesies extended during the interviews and efforts provided in endeavoring to expedite prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-12, 14, 20, 21, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Möbius (DE 10 2012 020 052 B3, see English translation, currently of record).
Regarding independent claim 1, Möbius discloses a multirotor wind turbine (see Fig. 1) comprising:
a tower (lattice tower 10) extending in a vertical direction from a tower bottom (at foundation 12) to a tower top (tower top connecting to top plate 32);
at least two energy generating units, each energy generating unit holding a respective rotor (rotors 28, 30) defining a rotor plane (see Fig. 1: rotor planes defined by rotors 28, 30 are shown by dot-dash circles), and each energy generating unit comprising a drive train (drive trains, including at least a respective shaft connecting rotors 28, 30 to respective generators located within nacelles 24, 26, are implied/inherent as the wind turbine is used to generate electrical power) driven by the respective rotor (rotors 28, 30), and
a load carrying structure (including booms 20, 22; as well as cables 34, 36, 38, 40; these components serve to carry the load of, respectively, energy generating units 24+28 and 26+30) extending transverse to the vertical direction and arranged to carry the at least two energy generating units (see, e.g., Fig. 1: booms 20, 22 extend transverse to vertical tower 10 to carry energy generating units comprising respective nacelle and rotor pairs 24+28, 26+30), the load carrying structure being carried rotationally by the tower (tower 10) via a yaw arrangement (rotary bearing 18; see Figs. 1, 4), 
the multirotor wind turbine further comprising a platform (top plate 32; see, e.g., Figs. 1, 5, 10) forming an upwards facing planar working surface (top planar surface of top plate 32), 
wherein the at least two energy generating units define a hub-height, and the tower top is at a higher altitude, in the vertical direction, than the hub-height, and the platform is at a higher altitude than the tower top (see, e.g., Fig. 1 as annotated below: the tower top is at a higher height/altitude, relative to foundation 12, than the hub-height, and the platform is at a higher height/altitude than the top of tower 10).

    PNG
    media_image1.png
    724
    1025
    media_image1.png
    Greyscale

Fig. 1 of DE 10 2012 020 052 B3, annotated to show teachings of claimed offsets in direction perpendicular to the vertical direction (here, in a horizontal direction) and relative heights of the hub-height, tower top, and platform: the platform level is higher than the tower top, which is higher than the hub height.


Regarding independent claim 26, Möbius discloses a multirotor wind turbine (see, e.g., Fig. 1) comprising: 
a tower (lattice tower 10) extending in a vertical direction from a tower bottom (at foundation 12) to a tower top (tower top connecting to top plate 32); 
a load carrying structure (including booms 20, 22; as well as cables 34, 36, 38, 40; these components serve to carry the load of, respectively, energy generating units 24+28 and 26+30) extending transverse to the vertical direction and arranged to carry at least two energy generating units (see, e.g., Fig. 1: booms 20, 22 extend transverse to vertical tower 10 to carry energy generating units comprising respective nacelle and rotor pairs 24+28, 26+30), the load carrying structure being carried rotationally by the tower (tower 10) via a yaw arrangement (rotary bearing 18; see Figs. 1, 4); 
wherein a platform (top plate 32; see Figs. 1, 5, 10) is arranged offset in a direction perpendicular to the vertical direction relative to the energy generating units (see, e.g., Fig. 1 as annotated above, illustrating respective offsets in a horizontal direction—i.e., perpendicular to the vertical direction), 
wherein the at least two energy generating units define a hub-height, and the tower top is at a higher altitude, in the vertical direction, than the hub-height, and the platform is at a higher altitude than the tower top (see, e.g., Fig. 1 as annotated above: the tower top is at a higher height/altitude, relative to foundation 12, than the hub-height, and the platform is at a higher height/altitude than the top of tower 10).
Regarding claim 2, Möbius further discloses that the working surface (surface of top plate 32) is offset in a horizontal direction relative to the at least two energy generating units (units 24+28 and 26+30) in such a way that the at least two energy generating units are at least partly outside an outer contour of the working surface when seen in a top view in a direction from the tower top to the tower bottom (see, e.g., Figs. 1, 10: top plate 32 is horizontally offset—both laterally and rearwardly offset—and situated in between the units 24+28 and 26+30 so that the units 24+28 and 26+30 are completely outside an outer contour of the top plate 32).
Regarding claim 3, Möbius further discloses that the working surface (surface of top plate 32) is offset in a horizontal direction relative to the rotor planes of the at least two energy generating units (units 24+28 and 26+30) in such a way that the rotor planes are at least partly outside an outer contour of the platform when seen in a top view in a direction from the tower top to the tower bottom (see, e.g., Figs. 1, 10: rotor planes, as shown by dash-dot circles in Fig. 1, are at least partly, if not fully, outside an outer contour of top plate 32).
Regarding claim 4, Möbius further discloses that the working surface (surface of top plate 32) is arranged symmetrically between the rotor planes of the at least two energy generating units (units 24+28 and 26+30) when seen in a top view in a direction from the tower top to the tower bottom (see, e.g., Figs. 1, 10: top plate 32 is centered symmetrically between rotor planes, as shown by dash-dot circles in Fig. 1).
Regarding claim 7, Möbius further discloses that a distance from the platform (top plate 32) to the tower (tower 10) is smaller than a distance from the platform (top plate 32) to the at least two energy generating units (see, e.g., Fig. 1: top plate 32 is placed proximal to tower 10 whereas it is distanced/spaced away from the energy generating units 24+28 and 26+30).
Regarding claim 9, Möbius further discloses that the platform (top plate 32) is structurally connected to (via, e.g., cables 34, 36, 38, 40) at least a part of the load carrying structure (formed by booms 20, 22).
Regarding claim 10, Möbius further discloses that the platform (top plate 32) is structurally connected to the tower (tower 10) top (see, e.g., Fig. 1).
Regarding claim 11, Möbius further discloses that the load carrying structure comprises:
a load carrying hub (e.g., outer bearing ring 48) rotationally carried by the tower (lattice tower 1) via the yaw arrangement (rotating/pivot bearing 18; see Fig. 4);
a first load carrying arrangement (e.g., boom 20; cables 34, 36) extending outwards on a left side of the load carrying hub (outer bearing ring 48) relative to an oncoming wind direction (see Figs. 1, 4: boom 20 extends outwards from a left side of outer bearing ring 48; cables extend outwards from top plate 32); and
a second load carrying arrangement (e.g., boom 22; cables 38, 40) extending outwards on a right side of the load carrying hub (outer bearing ring 48) relative to the oncoming wind direction (see Figs. 1, 4: boom 22 extends outwards from a right side of outer bearing ring 48; cables extend outwards from top plate 32), 
wherein each load carrying arrangement of the first (boom 20) and second (boom 22) load carrying arrangements comprises a primary structure (e.g., booms 20, 22 may be considered as each comprising a ‘primary structure’ of the respective left-hand and right-hand load carrying arrangements, with secondary structures comprising cables 34/36 and cables 38/40, respectively) attached to the load carrying hub (outer bearing ring 48) and extending between the tower (lattice tower 10) and a corresponding one of the at least two energy generating units (left- and right-hand energy generating units 24+28 and 26+30, respectively).
Regarding claim 12, Möbius further discloses that each load carrying arrangement of the first and second load carrying arrangements comprises at least one secondary structure (e.g., cables 34/36 and cables 38/40, respectively) attached to the load carrying hub and extending above the primary structure (cables 34/36 and cables 38/40 extend above, respectively, primary structures comprised by booms 20, 22) between the tower (tower 10) and the corresponding one of the at least two energy generating units (left- and right-hand energy generating units 24+28 and 26+30, respectively) such that gravity acting on the at least two energy generating units causes compression of the primary structure (booms 20, 22 are caused to be under compression due to weight of, respectively, left- and right-hand energy generating units 24+28 and 26+30; see, e.g., Fig. 1) and tension in the at least one secondary structure (cables 34/36 and cables 38/40 are caused to be under tension due to weight of, respectively, left- and right-hand energy generating units 24+28 and 26+30; see, e.g., Fig. 1).
Regarding claim 14, Möbius further discloses that the platform (top plate 32) is connected (via, at least, cables 34, 36 and cables 38, 40, respectively) to at least one of the primary structures (booms 20, 22).
Regarding claim 20, Möbius further discloses that at least the working surface of the platform (top plate 32) is fixed relative to the tower (top plate 32 is at a fixed vertical height relative to tower 10).
Regarding claim 21, Möbius further discloses that at least the working surface of the platform (top plate 32) is fixed relative to the load carrying structure (top plate 32 is at a fixed vertical height relative to tower 10, and thus fixed relative to at least ends of booms 20, 22 connecting these to tower 10 at rotary bearing 18).
Regarding claim 27, Möbius further discloses that the load carrying structure is provided with a first load carrying arrangement (e.g., boom 20; cables 34, 36) extending outwards on a left side of the tower (see Figs. 1, 4: boom 20 and cables extend outwards from a left side tower 10) and a second load carrying arrangement (e.g., boom 22; cables 38, 40) extending outwards on a right side of the tower (see Figs. 1, 4), 
each load carrying arrangement comprising a primary structure (e.g., booms 20, 22 may be considered as each comprising a ‘primary structure’ of the respective left-hand and right-hand load carrying arrangements, with secondary structures comprising cables 34/36 and cables 38/40, respectively) extending from the tower towards a corresponding one of the at least two energy generating units (left- and right-hand energy generating units 24+28 and 26+30, respectively), -8-
each load carrying arrangement is provided with a tension arrangement (secondary structures comprising cables 34/36 and cables 38/40, respectively, which cables are under tension), the tension arrangement comprising at least one secondary structure extending above the primary structure between the tower (see, e.g., Fig. 1) and the corresponding one of the at least two energy generating units (left- and right-hand energy generating units 24+28 and 26+30, respectively) such that gravity acting on the energy generating units causes compression of the primary structure (booms 20, 22 are caused to be under compression due to weight of, respectively, left- and right-hand energy generating units 24+28 and 26+30; see, e.g., Fig. 1) and tension in the at least one secondary structure (cables 34/36 and cables 38/40 are caused to be under tension due to weight of, respectively, left- and right-hand energy generating units 24+28 and 26+30; see, e.g., Fig. 1), and 
the platform (top plate 32) is connected to (see, e.g., Fig. 1) at least one of the secondary structures (cables 34/36 and cables 38/40, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Möbius (DE 10 2012 020 052 B3, of record) in view of Weitkamp (DE 100 13 442 C1, of record).
Regarding claim 5, Möbius teaches the invention as set forth in claim 1, upon which claim 5 is dependent.
However, Möbius appears to be silent regarding the possibility of disposing the working surface asymmetric relative to the tower top.
On the other hand, Weitkamp (Figure 1) discloses a wind turbine (offshore wind turbine 10) comprising a tower (tower 12) extending in a vertical direction from a tower bottom to a tower top (see Fig. 1), and notably further discloses 
a platform (helicopter landing platform 28) forming an upwards facing planar working surface (see Fig. 1: platform 28 has planar working surface upon which helicopter 34 may land), 
wherein the working surface (surface of helicopter landing platform 28) is asymmetric relative to the tower top to thereby define an offset in a horizontal direction between a geometric centre of the working surface and a geometric centre of a cross section transverse to the tower top (see Fig. 1: platform 28 is rearwardly offset in a horizontal direction from the rotor 16, so respective centers of platform 28 and tower 12 are horizontally offset).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind turbine of Möbius with the use of an asymmetric/offset platform/surface, as taught by Weitkamp, for the purpose of providing a landing surface for a helicopter, thereby facilitating maintenance by delivering maintenance personnel by helicopter at the top of the wind turbine, directly at the location of the generator and associated switchgear, etc. (see, e.g., second page, second paragraph of translation).
Regarding claim 6, the combination of Möbius and Weitkamp would have further rendered obvious that the offset is of a size whereby the tower top is at least partly outside an outer contour of the working surface when seen in a top view in a direction from the tower top to the tower bottom (see Möbius, Fig. 1: the offset of the platform 28 relative to the tower is shown such that the tower top is fully outside an outer contour of the platform 28 working surface; see also Weitkamp, Fig. 1).
Regarding claim 28, the combination of Möbius and Weitkamp would have further rendered obvious a method for bringing spare parts and personnel to and from (Weitkamp: see, e.g., third paragraph of English translation: to drop [off] or pick up maintenance personnel and those electrical components needing to be replaced) a multirotor wind turbine according to claim 1, the method comprising landing a flying vehicle (Weitkamp: helicopter 34) on the working surface (Weitkamp: helicopter landing platform 28).
Claims 13, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Möbius (DE 10 2012 020 052 B3, of record) in view of Jensen et al. (WO 2017/178026 A1, of record, see US 2020/0408195 A1 for citation purposes).
Regarding claim 13, Möbius teaches the invention as set forth in claim 12, upon which claim 13 is dependent, but appears to be silent regarding the possibility of having both a forward and a rearward secondary structure.  Said differently, whereas Möbius teaches multiple supporting cables/secondary structures (cables 34, 36 for the left-hand energy generating unit 26+28 and cables 38, 40 for the right-hand energy generating unit 26+30), Möbius appears silent regarding use of forward and rearward supporting cables/secondary structures.
On the other hand, Jensen (Figures 1, 3b) discloses:
Regarding claim 1: a multirotor wind turbine (multirotor wind turbine 101) comprising: 
a tower (tower 102) extending in a vertical direction from a tower bottom to a tower top (see Fig. 1); 
at least two energy generating units (energy generating units 105), each energy generating unit holding a rotor (rotor 107) defining a rotor plane (plane defined by swept area 109), and each energy generating unit comprising a drive train (drive train, no separate number given; see, e.g., ¶ 15) driven by the respective rotor, and 
a load carrying structure (e.g., suspension arms 103) extending transverse to the vertical direction and arranged to carry the at least two energy generating units (see Fig. 1), the load carrying structure (suspension arms 103) being carried rotationally by the tower (tower 102) via a yaw arrangement (yaw arrangement 111), 
the multirotor wind turbine further comprising a platform (platform 1131, comprising, e.g., platform upper surfaces 206, 207) forming an upwards facing plane working surface (platform upper surfaces 206, 207); and
Regarding claim 13, Jensen notably further discloses at least one secondary structure which comprises: 
a forward secondary structure (front guy wire 204) attached to the load carrying hub (see, e.g., Fig. 1) at a forward point relative to the platform (platform 113) of the upper interface (see, e.g., Fig. 3b) and extending above the primary structure (suspension arm 103) between the forward point and the corresponding one of the at least two energy generating units (see, e.g., Fig. 3a), and 
a rearward secondary structure (rear guy wire 204) attached to the load carrying hub at a rearward point relative to the platform of the upper interface (see, e.g., Fig. 3b) and extending above the primary structure (suspension arm 103) between the rearward point and the corresponding one of the at least two energy generating units (see, e.g., Fig. 3a), where the forward point and rearward point are on opposite sides of the right side or left side of load carrying hub (see Fig. 3b).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind turbine of Möbius with the use of both forward and rearward secondary structures/cables, as taught by Jensen et al., for the purpose of providing greater lateral (e.g., front-to-back) stabilization for the energy generating units, thereby providing greater stability to the wind turbine overall, and also permitting attachment of a safety net under the platform (see, e.g., ¶ 60).
Regarding claim 15, the combination of Möbius and Jensen would have further rendered obvious that the platform is connected to at least one of the secondary structures (Jensen: see, e.g., Fig. 3a: platform 113 surface is connected to suspension arm 103 which is supported by and connected to guy wires 204; thus platform 113 is connected to the guy wires 204).
Regarding claim 16, the combination of Möbius and Jensen would have further rendered obvious that the upper interface connecting the at least one secondary structure to the load carrying hub forms part of the platform (Jensen: see, e.g., Fig. 3b: upper structure, bounded by guy wires 204 comprises part of the platform upon which maintenance personnel may walk/operate, as it is shown with a ladder access and surrounding by safety railing).
Regarding claim 19, the combination of Möbius and Jensen would have further rendered obvious that the platform is connected to both the forward secondary structure and to the rearward secondary structure (Jensen: see, e.g., Fig. 3a: platform 113 surface is connected to suspension arm 103 which is supported by and connected to front and rear guy wires 204, as shown in Fig. 3b; thus platform 113 is connected to both forward/rearward secondary structures/guy wires 204).
Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Möbius (DE 10 2012 020 052 B3, of record) in view of Jensen et al. (WO 2017/178026 A1, see US 2020/0408195 A1 for citation purposes), and further in view of Ordinary Skill in the Art.
Regarding claims 17, 18, the combination of Möbius and Jensen would have rendered obvious features of a platform and secondary structures, as set forth in claim 13, upon which claims 17, 18 are dependent.  However, it is unclear whether Jensen et al. teaches the intended relative positioning of the features as claimed.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative positioning of the platform and secondary structures, including so that 
Regarding claim 17, the platform may be closer to one of the forward secondary structure and the rearward secondary structure than to the other one of the forward secondary structure and the rearward secondary structure, and/or 
Regarding claim 18, one of the forward secondary structure and rearward secondary structure is connected to the platform and the other one of the forward secondary structure and the rearward secondary structure is connected to the load carrying hub, for the purpose of maximizing space on the platform while minimizing possible interference between the rotor blades and personnel operating areas, so as to maximize safety of maintenance personnel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0372376 A1 and US 11,225,950 B2 to Baun et al. disclose a multirotor wind turbine comprising many of the elements claimed.  These documents, publications of U.S. Application No. 17/059,703, should have been submitted by Applicant as they are pertinent to the claimed invention.  See 37 CFR 1.56.
The below references all teach wind turbines comprising a load carrying structure which is offset in a horizontal direction and/or arranged asymmetric relative to the tower top relative to the wind turbine tower:
US 2011/0097202 A1 and US 8,371,820 B2 to de Buhr et al.; 
US 2013/0315735 A1 and US 9,683,555 B2 to Arndt et al.;
US 2020/0072195 A1 to Rates Palau et al.;
US 9,133,826 B2 and US 11,073,138 B2 to Munk-Hansen et al.;
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 5, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Jensen et al. first discusses “plane platforms” with numeral 113 (see para. [0053]), which is consistent with Fig. 1. However, para. [0058] mentions “platform 112”—this appears to be a minor typographical mistake. For examination, it will be interpreted that numeral 113 refers to the “platform” features, while numeral 112 refers to the “opening 112 at the base of the tower” (see para. [0052]).